Case 13-50530-CSS   Doc 772-14   Filed 08/21/20   Page 1 of 16




 Exhibit 123
    Confidential
                       Case 13-50530-CSS   Doc 772-14   Filed 08/21/20   Page 2 of 16
Venor-Yucaipa0025713
                     CONFIDENTIAL
                                      turnaround           plan                                                                    .
                                                                            a
                              Allied       Holdings n e e d s
                     i nv e s t m e n t    a n d financing c a p i t a l
                                crisis     have      scared          off
                                                                                                                                   .
                                                      auto
                        liquidation, a n d                          industry
 Page 3 of 16




                         Prior       Allied      bankruptcy, P T S
                                                                                                                                   .
                         y i e l d e d suboptimal e a r n i n g s
                          Po o r      pricing decisions                have
 Filed 08/21/20




                                                             ever
                                    difficult       than
                                                                     more
                           equipment             financing
                                                                                                                                   .
                             Wa l l       Street    Issues          make
 Doc 772-14




                                                   years
                                                                                                                                  team
                                            13
                                                      age       older than
                     Aging fleet             (Avg.                                                                                mode
                                                                                                                                  R i gg
 Case 13-50530-CSS




                                                                                          |
                                                                                a
                     and                  Needs                                     New       Direction...and       New        Lea
                     Allied                        Holdings                          Is   Caught      In A D o w n w a r d         “D
Confidential                                                                                                    Venor-Yucaipa0025714
                                                                                                                                                                                                                    Nell                                in
                                               T         Rises     coo
                                                                                                                                                                                                                                                                of       T
                                                                                                       Peg
                                                                                                                                                                                    wil    be       saddled w i t h                                                      "
                                                                                                                                                                                                                                                               to
                                                                                                                                                                     Sewhet    wt          ce                                          “Desio         have
                                                                                                       ag] |
                                                                                                                                                                        now
                                                                                                                                                                                                                                                   slash
                                                                                                                                                                                 realities
                                                                                                                                                                                                                                 Te t                        and
                                                                                                                                                              On                      George                                      we
                                                                                                 to                                                           newt
                                                                                                                  The                209
                                                                          Carter                                                                              base to                                        for the              t h e i r operations
                                                                                                                seles plunged                                             clan
                                                                                                 tan                                                                                  is   the
                                                                                                                                                                                                                                                                         e
                                                                                                                  at                                                                                                                                  best
                                                                                                                                                                         by                                                                                    az
                                        a                                                                 are                                                                                                                                But with
                                                                                                                moving heaven                                                                                                     day,          cre
                                        #                                                                Wilton        and   Pat
                                                                                                                                                                                                                                         -
                                                                                                                                                                                           must                                                    or
                                                                                                                                                     retail groups                                                                                           cras
                                                                                                       upp.liers, dealers,                                                                                     adjust
 Page 4 of 16




                                                    ses
                                                   B a d news            at
                                                                                                  Life at 11 million:                                                                                Slash,                                   rethin
                                                                                              would       force                thet                                           Ohara
                                                                         GM
                                                                                                                                                                                                2
                                last        tor $25                                      is
                                                                                  View                                                                                           dean                                           can't
                                                                                                                                                  pags         asd      cee
                                                                                                                                                                                                                wert         wk
 Filed 08/21/20




                                                                                                                                   Gon,
                                                                                                                                            out
                     .                                                                                                                            ford
                                                                                     socom! $25                 tir                                                                                                                                                 of
                                                   eed                                                                                                                                                     it wil        be the ft
                                                               drag                                                                                      of
                                                                                                                                                                                                                                       exiher
                                  ;
                                                           a     the                              co
                                                                                                                                          TO I
                                                                                                                                                                              com,                  bepassed “stoho
                                                                                                                                                                                                                  e
                                                                                                                                                                                                                    ner
                                                                                                                                                                                                                    to
                                                                                         tough         gotal
                                                                                                                                                    auto
                                                                                                                                                                                                                                                        an
                                                                                                                                                    oe                 ine                           ist
                                                                                                       cash
                                                                                                                                                                                                                         Bush     whe        the      hear
                                        economy
 Doc 772-14




                         deep i n t o              pain
                         w o u l d spread                                                                                                                                                                                                           would
                                                                              .
                                                                          Signs of stress
                         Auto bankruptcy
                                                                                                                                                                       now                                   or
                         The options: Bailout                                                                                                                                                                                          colla
 Case 13-50530-CSS




                                        19, 2009
                          Au t o m o t i v e N e
                                                                                                                                                          |                                                  GO LG
Confidential                                                                                                                                                                                         Venor-Yucaipa0025715
                       two       years,       or
                                                    via       the     bankruptcies of                  its     c o m p e t i t o r s (i.e. Cassens)
                       Under                              company
                                     R i gg s t h e                           will       be      ready            for    o p p o r t u n i t i e s p r e s e n t e d by
                                        to                                                    new
                       barriers                entry      against             future
                                                                                                      entrants/competitors
                                                                                               new
                       Due t o       the                            of                                 equipment for                    the     industry,          there        w
                                              difficulty                   financing
                                                                                                     more                                c o m p a n y.                  as
                       E B I T DA     margins. A smaller                          but     much                                                                   Same           PT
                                                                                                                   profitable
                                                              to                                revenue             to                                 revenue
                        The       plan       will    be              downsize            the                              $500          million                           but    a
 Page 5 of 16




                       Transportation)
                       payment              terms                  done      with        OEMs in        the        PTS      effor t      AND        with                      own
                                                    (all                                                                                                         R i gg s
                                                               with        OEMs will           lead       to                     term        contracts, higher p
                       R i gg s r e l a t i o n s h i p                                                           longer
                                       at                                                                                                 to    turn
 Filed 08/21/20




                       bidding                 o n l y 1 5 cents)            because            of    their        confidence                             it a r o u n d .
                                                                             up     to          cents        on
                       R i gg s p a r t n e r s       will         offer                  30                        the     dollar        for    the      Allied         debt
                       great        confidence                in his       leadership of              Allied.            R i gg s p r o v e d a b i l i t y         to       raise
                                                    on                                                                                                      so                 cus
                       R i gg s     worked                the        PTS     alternative              for      OEMs          with       DE     S h a w,           OEM
                                                          a     proven
 Doc 772-14




                       experience , and                                       turnaround                track           record
                                                                                                                                      (ex.     Active        and
                                                                                                                                                                      JHT)
                       The                    management                    team         combines            world          class       executives            with
                                 R i gg s                                                                                                                                signif
 Case 13-50530-CSS




                                                    to                               over
                     why t r y                                 take                                       Allied                        Holdings?
                                                                                         company                                  are              so
                     If t h e             industry &                                                                                                              bad,
Confidential                                                                                                                             Venor-Yucaipa0025716
                                                                                                                  at                                           manages              over
                                                                                S e n i o r executive                      L e gg e t t & P l a t t
                     Bob Griffin                                                A c t i v e Tr a n s p o r t a t i o n b o a r d             member
                                                                                VP        of Operations.
                                                                                                       at                                                                           senior
                                                                                Previously                    P e n s k e Logistics a n d                  held several
                     Services                                                   s e c o n d l a rg e s t a u t o m o t i v e            transport            company               in t h e
                     VP    Business      D ev e l o p m e n t a n d   Support   VP        of O p e r a t i o n s with Performance                            Tr a n s p o r t a t i o n S
                     Don      Herring                                           30-years experience                           in t h e a u t o m o t i v e           transportation
                                                                                                                                                                on
                                                                                                        in                                                            cost
                                                                                Experience                    planning a n d e x e c u t i n g                                    savings i
 Page 6 of 16




                                                                                                                       a
                                                                                             accounts                                                       company
                     Chief     Financial Officer                                Head                            for          m a nu f a c t u r i n g                             w i t h $9
                                                                                                                                   as    a
                     Brent Souter                                               20-years of experience                                        Controller, Accounting M
                                                                                                                                         oversaw                                    revenues
                                                                                D i v i s i o n a l president a t JHT,                                       $300M           in
                                                                                                                                                                     at Active
                     Chief     Operating Officer                                Responsible f o r d a y - t o - d a y. o p e r a t i o n s
 Filed 08/21/20




                     Craig Irwin                                                15-years of operational experience                                            in t h e   drive-awa
                                                                                revenue
                                                                                revenue                over                                                                  on                ov
                                                                                                  to                                                        in 2 0 0 6
                                                                                                                 $ 5 0 m i l l i o n E B I T DA                                   just
                                                                                C E O o f J H T Holdings                          led JHT from breakeven                               EBIT
                                                                                                                                             revenues
                                                                                                                                                                                       to
                                                                                President of Hook                      Up ( g r e w                             from     $1M                   $
 Doc 772-14




                                                                                                                                                revenues
                                                                                                                                                                                            to
                                                                                President of Able                      Body ( g r e w                                from $ 4 M
                     Chairman           and   CEO                               10-years with General: Motors
                     T. M i c h a e l                                           27        years                                    in t h e
                                         Riggs                                                     of experience                                trucking industry
 Case 13-50530-CSS




                     Active                       Transportation M a n a g e m e n t                                                                                              Te a
Confidential                                                                                                                             Venor-Yucaipa0025717
                                             event.
                         liquidation                                                                       To t a l                                   127           To t a l
                                                                                          a
                         another         direction       which       resulted      in
                                                                               went             <
                         u n fo r t u n a t e ly B l a c k    Diamond                                                  Cash                               15
                                            to   every                                                     PTS 2nd      Lien                              35
                         presented                            OEM,       but
 Page 7 of 16




                                           to                            was                               PTS Revolver                                   67        Equity
                         The    intent           inject equity
                                                                                                           PTS DIP                                        10        New        T
                                                                                                     |     Uses       of Cash                                       Source
                                                                           Illustrative       Capital     Structure     f o r Riggs / M o n a r c h   /        Laminar    Ac
                           term       contracts, AND                                    pay
 Filed 08/21/20




                                                                          faster                    terms...in            writing
                     O                                                                                          customers
                                         worked              in                               with       all                          and
                           Riggs                                  partnership                                                                 gained price
                           replenished t h e                      PTS    fleet     and          revitalized              t h e entity.
                                                                                                                        an
                           capital, b a c k e d                   Mike     Riggs          and        offered                  e q u i t y i nv e s t m e n t             whi
                                                                     a
                           D.E.       Shaw         Group,                 global          i nv e s t m e n t          firm     with               billion          in agg
                                                                                                                                        $35
 Doc 772-14
 Case 13-50530-CSS




                                                                                                               to
                         $77             million                    of         equity                                  OEMs in                            the             P
                                            has                                                  proven                         the                                        to
                         Riggs                                already                                                                        ability
Confidential                                                                                                                           Venor-Yucaipa0025718
                     Pag e 7
                                                                    Revenue        Adjusted   E B I T DA
                                        2006A                       2007A                      2008P
                                                                                   Vv
                                         $373
                                                                                               $32,500
                                        $34,536
                                                                    $35,834
 Page 8 of 16
 Filed 08/21/20




                                                                                                      *
                                                       costs                                               Low
                               High operating                                                                    operatin
                               Low                contracts
                                     margin                                                                High margin
 Doc 772-14




                                                              e                                              e
                                Old      Ownership                            Ri     b                      Riggs    Ow
 Case 13-50530-CSS




                     Purchased                  Active            Transportation                   in      January
                     Below           is t h e     Actual           M a rg i n Improvement                           Sin
Confidential                                                                                      Venor-Yucaipa0025719
                                      Period                                           Period           The      revising o f d r i v e r       pay        to      stop
                                                                                        2005     2008
                                                                                                        3 r d Pa r t y Un-decking/Relay Conc
                                                                                                                         cost
                                                                                                        Security                savings projects
                                                                                                        Price Increases
                                                                                                                                   moves
                                                                                                        Mexicana           U.S.                       Po t e n t i a l    L
                                                                                                        Canadian           harmonization                                  f
 Page 9 of 16




                                                                                                        consolidation
                                  Revenue                                        E B I T DA             Joplin/ Kenosha/ S n a p - o n Building
                                                                                                                                                                n e w.
                                                                                                        Mobile         communications             and                    IT
                                                                                                        Pa i r i n g / R o u t e Optimizer system
 Filed 08/21/20




                          Allied     Holdings                                                           Lean      Production
                                                             can
                          Tr a n s p o r t a t i o n . It           be    implemented i n
                                                           case                                         Wo r k e r s     Comp I n i t i a t i v e s
                          successful           in the               of   JHT   and     Active
                     oO                                                          was                              cost
                          This                       Bea                                                Ta x i
                                 “Grizzly                          approach
                                                                                                        Reusable          d e ck i n g supplies/Straps
 Doc 772-14




                          to            million       in cost       savings                             Forward          facing saddle            design
                                $33
                          ona      series
                                                of   turnaround          plans e q u a t i n g
                                                                                                        Initiative
                          At    JHT                         management
                                       Holdings,                                 executed
 Case 13-50530-CSS




                     History                    of          executing E B I T DA                                    improveme
Confidential                                                                                                           Venor-Yucaipa0025720
                     Pag e 9
                                    B3                                                            BS       tacoma
                                               S CC
                                                  I ION      5-Decr    Sly   Ma                                                   access
                                                                                                                                                          aa
                                    Al                                                            a4
                                                                                                                    coma
                                                                                                                                  Access
                                    B2                                                            a2
                                                                                                                    coma
                                                      ECHS       235                                                              Access
                                          fevers                                   [=             A3
                                                                                                                                                                SCION
                                                                                                                                            fe
                                   Ramp             Car      Name                                Ramp                Car   Name                          Ramp    Car    Name
                                                                                        Angle                                                    Angle
 Page 10 of 16
 Filed 08/21/20




                     O                                          average
                          A c t i v e h a s i m p rov e d t h e                                                                            load          factor          by
 Doc 772-14




                     O
                          Maximizing load                                         factor                increases                          profit margins
 Case 13-50530-CSS




                                                          one
                     Example              of                                      key           metric                     driving higher p
Confidential                                                                                                                                     Venor-Yucaipa0025721
    Confidential
                       Case 13-50530-CSS      Doc 772-14   Filed 08/21/20   Page 11 of 16




                                             10
                                 Allied
                                 Locations
Venor-Yucaipa0025722
                                       CONFIDENTIAL                                    Generation
                                                                                                                     -Back     Office                                -Accesorials
                                                                               Brute     Force                                                    -Undecking
                                                                                                      Pa i r i n g
                                                                                                                     -Decking                     -Miles             -Delivery
                                                                                                                                                                                                         M a rg i n
                                                                                          2|     3)      4
                                                                                                                           Cost                     Pay                Price                             Number
                     Etc.                                                                        3                   Te r m i n a l               Driver’s           Customer                           Wa v e
                     All      vehicles
                     Ve h i c l e      types
                     Po o l                                                                                                                                                                             Te r m i n a
                     Due        Date                                                                                                                                   4
                                                                                                                                                     4
                     Constraints
                     Pa i r i n g
 Page 12 of 16




                                                                Criteria
                                                                Selection
                                                                Ve h i c l e
 Filed 08/21/20




                                       I nv e n t o r y                                                                                                               -Revenue
                                       Unpaired                                                                                                                       -Cost                        Building
                              Te r m i n a l     Ve h i c l e
                                                                                                                       A          A       A   A                                                    Scenario
                                                                                                                                                                                 $
                                                                                                                                                                      To t a l       Tr i p
                                                                                                                       A          A       A   A
 Doc 772-14




                                                   Step                1:       Pairing                                                   Step           2:    Route                               Step       3:
                                                                                                                                                                         -                     -
                                                                               Three                  (3) S t e p Approach:                                   Pair               Route               Scenar
                                                                                                                       A          A           A
 Case 13-50530-CSS




                                                                                                                                      -
                                                                                           Software                                           UPS               has offered                               to
                                       Optimizer
                                       Allied                           Margin Improvements                                                                          Are                 Po s s i b l e            V
Confidential                                                                                                                                                                     Venor-Yucaipa0025723
 Page 13 of 16
 Filed 08/21/20




                         transaction
                     O
                         Riggs n e g o t i a t e d s i m i l a r d e a l s      with   a l l t h e OEMs i
                                                                                       terms
                         w i t h A c t i v e w i t h significantly b e t t e r                   and      pr
                     O                                       now                          new
                         Ford     and       Toyota h a v e        executed                        supply
 Doc 772-14




                     O
                         Ford     and     Toyota r e p r e s e n t           majority of Active’s t
 Case 13-50530-CSS




                     Longer Length,       Faster    Payment       Te r m s
                     Better   C u s t o m e r C o n t r a c t s : Higher Pricing,
                                                                                           PD
Confidential                                                                           Venor-Yucaipa0025724
                                                                ke
                        V
    Page 14 of 16
    Filed 08/21/20
    Doc 772-14
    Case 13-50530-CSS




                                   rea
                            gain
                                         |   pricing l e v e r a g e a n d            e x t r e m e l y high b a r r
                                                       an            can                newer      car
                            improve                         d                                            haul
                                         margins                             afford                              eq
                            As the aging available                         industry f l e e t shrinks, compa
n     o C
                     Pag e   14
                             O                              revenue                                                                                   s
                                                 million                   c a r r i e r ; N OT E : PTS liquidated                               in
                                    $250
                     oO
                             Performance                                                                ceased          operations               in J
                                                       Transportation (“PTS”)
                             O                                                                          in M a r c h
                                    Blue        Thunder     ceased         operations                                       2007
                             O                                                                      11      in
                                    A l l i e d Holdings e x i t e d           Chapter                            May 2007
                     O
 Page 15 of 16




                             Recent                                                              have
                                            bankruptcy proceedings                                        tightened capacity
                             O
                                    D M T-             million
                                                 $10
                                                                           -
                             O
                                    A c t i v e Transportation                               million        ( 9 5 % Toyota               and          F
                                                                                   $50
                                                                                   -
 Filed 08/21/20




                             O                                                                                                         revenue
                                    C a s s e n s Transportation                                   million            (65%       of
                                                                                        $200
                                    Chrysler)                          -
                             O                                                                                               revenue
                                    Jack        Cooper Tr a n s            $300            million        (40%         of                        with
                                                                  -
                             O                                                                                         revenue
 Doc 772-14




                                    A l l i e d Holdings                               million     (50%          of                     with      G
                                                                      $700
                     O                    car                 :
                             Union                haulers
 Case 13-50530-CSS




                     (hint...it is A c t i v e Transpor tation)
                                  state                                                                                                   in t h e
                     the                        of the      industry a n d                   the        OEMs,            who i s
                                                                               -
                                                                                                                 customer
                     Union                Carrier          Summary                       Note           the                              strate
Confidential                                                                                                          Venor-Yucaipa0025726
                     We b s i t e       w w w. i e q u i t y p a r t n e rs . c o m
 Page 16 of 16




                     E-Mail          t m r i g g s @ i e q u i t y p a r t n e rs . c o m
                     E - FA X        770-200-2672
                     Cell 262-496-5440
 Filed 08/21/20




                     Alpharetta, Georgia 30022
                     615     Nature         Mill   Wa y
                     Chairman              & CEO
 Doc 772-14




                     T. M i c h a e l      Riggs
                     Thank          Yo u   for consideration.
 Case 13-50530-CSS
Confidential                                                           Venor-Yucaipa0025727
